731 N.W.2d 725 (2007)
Gwendolin MILLER, Plaintiff-Appellee,
v.
GRAND HAVEN STAMPED PRODUCTS COMPANY/NATIONAL UNION FIRE INSURANCE COMPANY, Defendants-Appellants, and
Grand Haven Stamped Products Company/Fidelity & Guaranty Insurance Company, Defendants-Appellees.
Docket No. 133315. COA No. 273042.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the January 19, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the plaintiff is disabled, and if so, whether she is entitled to an award of differential weekly wage loss benefits. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.